Citation Nr: 0814393	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as depression, claimed as secondary to a 
service-connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service with the Army and Army 
National Guard from November 1984 until November 1987, from 
January 1991 until July 1991, from January 2002 until October 
2002, and from February 2003 until July 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest during service or 
for several months following separation from active service.

2.  The weight of the competent evidence does not demonstrate 
that a current psychiatric disorder is causally related to 
active service or to a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not proximately due to 
or the result of the veteran's service-connected back 
disability and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, the service medical records do not show 
any complaints of, or treatment for, a psychiatric disorder.  
All in-service physical examinations showed normal 
psychiatric findings and the veteran consistently denied 
"depression/excessive worry" and "nervous trouble of any 
sort" in reports of medical history.  The service records 
reflect that he fell in September 2003, causing injury to his 
back, which is now service-connected; however, there is no 
evidence of in-service psychiatric manifestations.

Following separation from his final tour of active service, 
the veteran underwent a VA mental disorders examination in 
November 2004, four months after discharge.  He did not 
report a history of psychiatric symptoms to the examiner, and 
after an objective examination, no gross psychiatric disorder 
was detected.  This evidence reflects no psychiatric 
pathology within the first few months after discharge.

The post-service evidence first reflects psychiatric 
symptomology in March 2005, eight months following the 
veteran's separation from active service.  At that time, a 
diagnosis of adjustment disorder with depressed mood was 
rendered in a VA clinical report.  A subsequent April 2005 VA 
report noted symptoms of poor sleep, nightmares, depression 
and isolative tendencies.  The diagnosis was depression.  
Depression was again diagnosed in a June 2005 VA outpatient 
treatment record.  A May 2006 private treatment record 
contained an impression of unresolved major depressive 
disorder. 

As noted, the service records were absent any showing of a 
psychiatric disorder and no psychiatric treatment is 
indicated by the post-service evidence until many months 
following separation.  Therefore, the current psychiatric 
disorder is not causally related to active service.  
Parenthetically, the Board notes that "psychoses" are 
entitled to a one-year presumption.  38 C.F.R. §§ 3.307, 
3.309.  However, depression is not considered a psychosis and 
is, therefore, not entitled to the presumption.

Moreover, in reaching the above conclusion, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, the veteran does not expressly endorse a history of 
continuing psychiatric problems dating back to his time in 
active service.  Of note, in the initial post-service VA 
examination in November 2004, he did not report any 
psychiatric history.  Therefore, continuity of symptomatology 
has not been established, either through the competent 
evidence or through his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  While there is no evidence establishing a medical 
nexus directly to service, the evidence suggests a 
relationship between the veteran's service-connected back 
disability and his psychiatric symptoms.  

Specifically, a May 2006 private treatment record contained 
an impression of "unresolved major depressive disorder 
secondary to multiple medical problems associated with his 
period when he served in the (Army) around trucks."  

On the other hand, the veteran underwent a VA examination in 
June 2006, which directly addressed the secondary issue.  At 
that time, he reported a one-year history of irritability, 
sadness, and being socially withdrawn.  After a review of the 
claims file and the VA clinical records, the examiner 
diagnosed depressive disorder, not otherwise specified.  

On the issue of whether the veteran's psychiatric disorder 
was due to or the result of his service-connected back 
disability, the examiner determined that it was not as least 
as likely as not that the veteran's current psychiatric 
disorder was attributable to his service-connected 
disability.  In reaching this conclusion, the examiner noted 
that there was no previous history of psychiatric complaints, 
ambulatory care, or hospitalization and that the first 
documented treatment was not shown until March 2005, two 
years after his in-service accident.  

In weighing seemingly conflicting medical opinions, the Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Here, the VA examiner's opinion in June 2006 was 
offered following a review of the claims folder and after an 
objective evaluation of the veteran.  Moreover, it was 
accompanied by a clear rationale.  For these reasons, it is 
found to be more probative than the May 2006 private opinion, 
which does not appear to have been based on a review of the 
record and which did not contain a supporting rationale.  

Thus, the greater weight of the evidence fails to demonstrate 
that the current psychiatric disorder is proximately due to 
or the result of a service-connected disability.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed low 
back disability and psychiatric disorder service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In sum, the evidence does not support a grant of service 
connection, on either a direct or secondary basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
May 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  

Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to his claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


